DETAILED ACTION
This final Office action is in reply to the response received on November 24, 2021. Claims 1-20 are pending. Claims 1, 6, 11 and 16 are currently amended and are in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 includes “a processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a ” - The specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how to generate an instruction and provide said instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value. The steps/procedure taken to perform this function must be described with sufficient detail so that one or ordinary skill in the art would understand how the inventor intended the function to be performed. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which includes “[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking systems, systems to interface with a player's mobile or personal electronic device, and so on) can be added to an electronic game machine without modification to other hardware of that electronic gaming machine” – the examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about how to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value. The examiner directs the Applicant to MPEP 2161.01(1). 

Claim 6 includes “provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic gaming machine, wherein the first 

Claim 7 includes “the second instruction causes the interface board to apply the credit to the electronic gaming machine” - the specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how an interface board applies credit to an electronic gaming machine. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0018] of the parent application publication which includes 

Claim 11 includes “provide a second instruction to the peripheral device regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to inform the interface board that the bill validator has received the ticket” - the specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how a second instruction is generated and provided to a the peripheral device regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to inform the interface board that the bill validator has received the ticket. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which discloses “[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking systems, systems to interface with a player's mobile or personal electronic device, and so on) can be added to an electronic game machine without modification to other hardware of that electronic gaming machine” - the examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything regarding how a second 

Claim 16 includes “provide a first instruction to the peripheral device regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket” - the specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how a first instruction is generated regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which discloses “[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking systems, systems to interface with a player's mobile or personal electronic device, and so on) can be added to an electronic game machine without modification to other hardware of that electronic gaming machine” - the examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything regarding how a first instruction is generated regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket. The examiner directs the Applicant to MPEP 2161.01(1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0082516 to Kubajak, et al. (“Kubajak”).

Regarding claim 1, Kubajak discloses:
A server for communicating with a peripheral device, in the form of a network switch, and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the server, the peripheral controller discussed throughout Kubajek may be interpreted as the peripheral device (note: (a) [0026] of Kubajek discloses that the peripheral controller acts as a “hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”; and (b) [0028] of Kubajek discloses that the peripheral controller passes data messages between the Enhanced Services system 128 and one or more of the printer 106 and validator 108) and EGM 102 may be interpreted as the electronic gaming machine)
at least one communication circuity configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses: (a) the server communicably connected to peripheral controller which is configured to communicably connect to validator 108 (which may be interpreted as the bill validator) and the electronic gaming machine; regarding the interface board, see at least [0022] which includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)
a server processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic gaming machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value. (see at least [0083]-[0084], and [0090]-[0091]. Note that [0079] discloses that the validator driver may be located in the peripheral controller; see also FIG. 2 and the corresponding description thereof; see also [0027])

Regarding claim 2, Kubajek discloses the elements of claim 1 as discussed above, and further discloses:
wherein the at least one communication circuitry is configured to communicate with the interface board. (see at least [0022])

Regarding claim 3, Kubajek discloses the elements of claim 2 as discussed above, and further discloses:
wherein the at least one communication circuitry is configured to communicate with the interface board using a serial connection. (see at least [0022])

Regarding claim 4, Kubajek discloses the elements of claim 1 as discussed above, and further discloses:
wherein the at least one communication circuitry is configured to communicate with peripheral device communication circuitry of the peripheral device via a Wi-Fi communication connection or an Ethernet communication connection. (see at least [0022])

Regarding claim 5, Kubajek discloses the elements of claim 1 as discussed above, and further discloses:
wherein the server is operable to communicate with a slot accounting server or a player account server. (see at least [0036])

Regarding claim 6, Kubajek discloses:
A server for communicating with a peripheral device, in the form of a network switch, and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the server, the peripheral controller discussed throughout Kubajek may be interpreted as the peripheral device (note: (a) [0026] of Kubajek discloses that the peripheral controller acts as a “hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”; and (b) [0028] of Kubajek discloses that the peripheral controller passes data messages between the Enhanced Services system 128 and one or more of the printer 106 and validator 108) and EGM 102 may be interpreted as the electronic gaming machine)
at least one communication circuitry configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses: (a) the server communicably connected to peripheral controller which is configured to communicably connect to validator 108 (which may be interpreted as the bill validator) and the electronic gaming machine; regarding the interface board, see at least [0022] which includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)
a server processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic gaming machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the interface board that the bill validator has received a ticket associated with the value. (see at least [0010] and [0022]. Note, [0022] includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)

Regarding claim 7, Kubajek discloses the elements of claim 6 as discussed above, and further discloses:
wherein the second instruction causes the interface board to apply the credit to the electronic gaming machine. (see at least [0010], [0022] and [0072])


wherein the processor  provides the first instruction in response to a request to debit an account for the credit. (see at least [0008], [0106], and [0033])

Regarding claim 9, Kubajek discloses the elements of claim 6 as discussed above, and further discloses:
wherein: the credit is a first credit; the electronic gaming machine is a first electronic gaming machine; and the first credit is based on a second credit from a second electronic gaming machine. (see at least [0006])

Regarding claim 10, Kubajek discloses the elements of claim 6 as discussed above, and further discloses:
wherein the server is configured to communicate with the interface board using a slot accounting system protocol. (see at least [0035]-[0036])

Regarding claim 11, Kubajek discloses:
A server for communicating with a peripheral device, in the form of a network switch, and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the server, the peripheral controller discussed throughout Kubajek may be interpreted as the peripheral device (note: (a) [0026] of Kubajek discloses that the peripheral controller acts as a “hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”; and (b) [0028] of Kubajek discloses that the peripheral controller passes 
at least one communication circuitry configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses the peripheral controller communicably connected to: (a) the server; (b) EGM 102; and (c) validator 108 (which may be interpreted as the bill validator); see also at least [0022] which includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)
a server processor configured to provide a first instruction to the peripheral device regarding a ticket associated with a value (see at least [0084], and [0090]-[0091]. Note that [0079] discloses that the validator driver may be located in the peripheral controller) wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to inform the interface board that the bill validator has received the ticket. (see at least [0010] and [0022]. Note, [0022] includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)

Regarding claim 12, Kubajek discloses the elements of claim 11 as discussed above, and further discloses:
wherein the server maintains a ticket account associated with the ticket. (see at least [0106])

Regarding claim 13, Kubajek discloses the elements of claim 11 as discussed above, and further discloses:
wherein the processor is configured to notify a ticket-in/ticket-out server of the ticket. (see at least [0035]-[0036] and [0028])

Regarding claim 14, Kubajek discloses the elements of claim 11 as discussed above, and further discloses:
wherein the server is configured to communicate with a device upon authentication by the peripheral device processor of the peripheral device. (see at least FIG. 6 and the corresponding description thereof)

Regarding claim 15, Kubajek discloses the elements of claim 14 as discussed above, and further discloses:
wherein the server is configured to communicate with the device wirelessly. (see at least FIG. 6 and the corresponding description thereof)

Regarding claim 16, Kubajek discloses:
A server for communicating with a peripheral device, in the form of a network switch, and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the server, the peripheral controller discussed throughout Kubajek may be interpreted as the peripheral device (note: (a) [0026] of Kubajek discloses that the peripheral controller acts as a “hub by which communications by and between gaming cabinet 
at least one communication circuitry configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses the peripheral controller communicably connected to: (a) the server; (b) EGM 102; and (c) validator 108 (which may be interpreted as the bill validator); see also at least [0022] which includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)
a server processor configured to provide a first instruction to the peripheral device regarding a ticket associated with a value (see at least [0084], and [0090]-[0091]) wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket. (see at least [0010] and [0022]. Note, [0022] includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)

Regarding claim 17, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the first instruction further causes the peripheral device processor of the peripheral device to notify the bill validator of the second instruction. (see at least [0022] and FIG. 6 and the corresponding description thereof)

Regarding claim 18, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the first instruction further causes the peripheral device processor of the peripheral device to instruct the bill validator to omit notifying the interface board regarding the ticket. (see at least [0022] and FIG. 6 and the corresponding description thereof)

Regarding claim 19, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the bill validator does not receive the ticket. (see at least [0083]. See also [0027])

Regarding claim 20, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the second instruction causes the interface board to instruct a ticket printer to print the ticket. (see at least [0022] and [0040])

Response to Amendments/Arguments
Regarding priority, the change from a continuation to a CIP is acknowledged and is acceptable to overcome the priority issues. 
Regarding 35 U.S.C. 112 rejections, Applicant’s arguments and amendments have been fully considered but are not persuasive. As best understood by the examiner, Applicant argues 
Regarding claim 1, although FIGS. 3-4 and [0062] disclose routing data to devices based on an analysis of address data, the examiner submits that [0062] and FIGS. 3-4 are insufficient because these disclosures don’t disclose anything about how to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value. 
The examiner directs the Applicant to MPEP 2161.01(1).
Regarding claim 6, although FIGS. 3-4 and [0062] disclose routing data to devices based on an analysis of address data, the examiner submits that [0062] and FIGS. 3-4 are insufficient because these disclosures don’t disclose anything about how to generate a first instruction regarding a credit associated with a value to be applied to the electronic gaming machine, wherein said first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received a ticket associated with the value.
Regarding claim 7, although FIGS. 3-4 and [0062] disclose routing data to devices based on an analysis of address data, the examiner submits that [0062] and FIGS. 3-4 are insufficient because these disclosures don’t disclose anything regarding an instruction causing an interface board to apply the credit to the electronic gaming machine
Regarding claim 11, although FIGS. 3-4 and [0062] disclose routing data to devices based on an analysis of address data, the examiner submits that [0062] and FIGS. 3-4 are insufficient because these disclosures don’t disclose anything about how a second instruction is generated and provided to the peripheral device regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to inform the interface board that the bill validator has received the ticket


Regarding 35 U.S.C. 102 rejections, Applicant argues that, unlike the claims, Kubajek does not “necessarily disclose” that the peripheral controller is a network switch. The examiner respectfully disagrees and submits that Kubajek’s peripheral controller may be reasonably interpreted as a network switch because (a) the specification does not set forth a special definition of what constitutes a “network switch” that differs from the plain and ordinary meaning; (b) [0026] of Kubajek discloses that the peripheral controller acts as a “hub by which communications by and between gaming cabinet 114 components, such as EGM 102, printer 106 and validator 108, and external components are routed and directed”; and (c) [0028] of Kubajek discloses that the peripheral controller passes data messages between the Enhanced Services system 128 and one or more of the printer 106 and validator 108.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715